NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-28 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
A method and device for using an electrochemical energy store so as to optimize a service life, wherein a cyclic aging of the energy store is expressed in a form of a non-linear function on a basis of a temperature, which is influenced by a charging and/or discharging process of the energy store, and an energy throughput, wherein the non-linear function for determining the cyclic aging is expressed by: 
    PNG
    media_image1.png
    18
    394
    media_image1.png
    Greyscale
 where Aref is a constant calculated by means of a quotient of procurement costs and the energy throughput until an end of the service life at a constant temperature Tref, M is a quotient of an activation energy and an universal gas constant in the law of Arrhenius, P is a power and T is the temperature, is linearly approximated by means of one or more planes in each of the time steps which are predefined for the purpose of subdividing a predefinable usage planning period and, by integrating a resulting model into a mixed integer optimization tool for complex applications, usage planning with optimized resource consumption for using the energy store so as to optimize the service life is calculated, wherein a solver is used as the optimization tool.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        April 27, 2021